   Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 1 of 46 PageID #: 1




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION
                          CIVIL ACTION NUMBER ____________



 JEFF MULLEN, as an individual,

                                                       Plaintiff,
                                                                      PLAINTIFF’S COMPLAINT
                            - against -
                                                                       JURY TRIAL REQUESTED
 CITY OF ST. LOUIS, MISSOURI; LIEUTENANT PIERRE,
                                                                     CIVIL RIGHTS ACTION
 in his official capacity acting as a police officer for the CITY
                                                                     TITLE 42 U.S.C. § 1983
 OF ST. LOUIS, MISSOURI; OFFICER KIM, in his official
 capacity acting as a police officer for the CITY OF ST.
                                                                     DECLARATORY RELIEF,
 LOUIS, MISSOURI; OFFICER BROWN, in his official
                                                                     INJUNCTIVE RELIEF, AND
 capacity acting as a police officer for the CITY OF ST.
                                                                     DAMAGES
 LOUIS, MISSOURI; and DOES 1-5,

                                                      Defendants.



       COMES NOW Plaintiff, JEFF MULLEN, as an individual (hereinafter “Plaintiff”), by

and through his counsel, and as his cause of action against Defendants herein, avers as follows:

                                          INTRODUCTION

       1.      Plaintiff brings this action seeking declaratory relief, injunctive relief, and

damages to redress deprivations by Defendants, CITY OF ST. LOUIS, MISSOURI;

LIEUTENANT PIERRE, in his official capacity acting as a police officer for the CITY OF ST.

LOUIS, MISSOURI; OFFICER KIM, in his official capacity acting as a police officer for the

CITY OF ST. LOUIS, MISSOURI; OFFICER BROWN, in his official capacity acting as a

police officer for the CITY OF ST. LOUIS, MISSOURI; and DOES 1-5 (collectively

“Defendants”).



                                                  1
   Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 2 of 46 PageID #: 2




        2.      On June 29, 2019, the City’s officers, agents, and employees threatened to arrest

Plaintiff pursuant to Section 3.45 of the City’s Code of Ordinances (the “Code”), “The Special

Events Frequently Asked Questions (FAQ) and City Departmental Policies” (the “Policies”), and

the practices and customs approved by the City for interpreting, enforcing, and applying the

City’s Code and Policies. Plaintiff challenges the manner in which the Code and Policies were

interpreted, enforced, and applied against him pursuant to the training, policies, and practices

used by Defendant, CITY OF ST. LOUIS, MISSOURI. Defendant CITY OF ST. LOUIS,

MISSOURI trains its officers, agents, and employees to interpret, enforce, and apply the Code

and Policies. Plaintiff challenges Defendant, CITY OF ST. LOUIS, MISSOURI’s policy,

practice, or custom for training its officers, agents, and employees to interpret, enforce, and

apply the Code and Policies, and alleges that the training is either erroneous or lacking in proper

instruction to avoid violations of Plaintiff’s constitutional rights.

        3.      This action challenges Defendant, CITY OF ST. LOUIS, MISSOURI’s Code and

Policies and the practice and/or custom for training (or lack of training for) its officers, agents,

and employees to interpret, enforce, and apply (as-applied challenge) the Code and Policies.

        4.      This action challenges the interpretation and enforcement (as-applied challenge)

of the City’s Code and Policies against Plaintiff on June 29, 2019, and seeks injunctive relief to

prevent future enforcement of the Code and Policies.

                                              PARTIES

        5.      Plaintiff, JEFF MULLEN, is an adult and brings this action in his personal

capacity.

        6.      Defendant, CITY OF ST. LOUIS, MISSOURI, is a body politic and corporate

located within the State of Missouri and has the ability to sue and be sued. The City has the right,

                                                   2
   Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 3 of 46 PageID #: 3




power, privilege, and authority to adopt and enforce the Code and Policies. The City has the

right, power, privilege, and authority to train (or fail to properly train) its officers, agents, and

employees to interpret, enforce, and apply the Code and Policies and other regulations, and to do

and perform all of the acts pertaining to its local affairs. At all material times, the City acted

towards Plaintiff under color of the statutes, ordinances, customs, and usage of the City. At all

material times, the City was the employer of the City’s police officers, including but not limited

to LIEUTENANT PIERRE, OFFICER KIM, OFFICER BROWN, and other unknown officers

acting to interpret, enforce, and apply the Code and Policies against Plaintiff, and is responsible

for the training (or lack thereof), policies, practices, and customs of the St. Louis Metropolitan

Police Department (“SLMPD”). The City knew of the unlawful enforcement of the City’s Code

and Policies alleged herein, and had the power and authority to remedy the unlawful

interpretation, enforcement, and application, but failed to do so. The City, by both its acts and

failure to act, has ratified the unlawful interpretation, enforcement, and application of the Code

and Policies.

        7.      Defendant, LIEUTENANT PIERRE, in his official capacity acting as a police

officer for the CITY OF ST. LOUIS, MISSOURI, was at all relevant times employed in the

SLMPD. LIEUTENANT PIERRE enforced the Code and Policies under color of state law and is

sued in his official capacity.

        8.      Defendant, OFFICER KIM, in his official capacity acting as a police officer for

the CITY OF ST. LOUIS, MISSOURI, was at all relevant times employed in the SLMPD.

OFFICER KIM enforced the Code and Policies under color of state law and is sued in his official

capacity.




                                                   3
   Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 4 of 46 PageID #: 4




        9.      Defendant, OFFICER BROWN, in his official capacity acting as a police officer

for the CITY OF ST. LOUIS, MISSOURI, was at all relevant times employed in the SLMPD.

OFFICER BROWN enforced the Code and Policies under color of state law and is sued in his

official capacity.

        10.     Defendants, DOES 1-5 (hereinafter “DOES” or “Defendant” or “Defendants”),

are employed as police and/or enforcement officers for the CITY OF ST. LOUIS, MISSOURI,

and/or were acting as agents and/or employees for the CITY OF ST. LOUIS, MISSOURI.

Plaintiff is unaware of the true names of Defendants DOES 1 through 5 and therefore sues said

Defendants by such fictitious names. Plaintiff will seek leave to amend this Complaint to allege

their true names and therein allege that each of the fictitiously-named Defendants is responsible

for the occurrences herein alleged, and that Plaintiff’s damages, as herein alleged, were caused

by their conduct. DOES 1-5 enforced the City’s Code and Policies under color of state law

and/or were acting as agents and/or employees of the City.

                                 JURISDICTION AND VENUE

        11.     Plaintiff brings this action seeking injunctive relief and nominal and/or

compensatory and/or special and/or exemplary damages to redress deprivations by Defendants,

acting under color of state law, of certain rights secured to Plaintiff and others as alleged herein

under the United States Constitution as brought pursuant to 42 U.S.C. § 1983.

        12.     Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1343(a)(3) and 1343(a)(4),

which provide for original jurisdiction in this Court of all suits brought pursuant to 42 U.S.C. §

1983.

        13.     Jurisdiction is also conferred on this Court by 28 U.S.C. § 1331 because the cause

of action arises under the Constitution and laws of the United States.

                                                  4
   Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 5 of 46 PageID #: 5




        14.       This Court has supplemental subject-matter jurisdiction over state law claims

pursuant to 28 U.S.C. § 1367(a) in that the state law claims form part of the same case or

controversy as the federal claims.

        15.       This Court is authorized to grant Declaratory Judgment under the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, implemented through Rule 57 of the Federal Rules

of Civil Procedure, and under Missouri’s Religious Freedom Restoration Act, Section 1.302,

Revised Statutes of Missouri (“Missouri’s RFRA”), and to issue the Preliminary and Permanent

Injunctive relief requested by Plaintiff under Rule 65 of the Federal Rules of Civil Procedure.

        16.       This Court is authorized to grant Plaintiff’s prayer for relief and to award

Plaintiff’s costs in this action for violations of Plaintiff’s constitutional and civil rights, including

a reasonable attorneys’ fee, pursuant to 42 U.S.C. § 1983, 42 U.S.C. § 1988, Rule 54 of the

Federal Rules of Civil Procedure, and 28 U.S.C. § 1920.

        17.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Defendants

reside and/or do business in the Eastern District of Missouri and may be found and served in the

Eastern District of Missouri.

        18.       Venue is proper in the Eastern District of Missouri as all of the events giving rise

to the claims herein occurred in this District.

                                                  FACTS

        19.       Plaintiff is an individual acting to spread awareness of his views regarding

religious, political, and social topics.

        20.       Among Plaintiff’s purposes is the belief in a mandate to exercise his rights to

freedom of speech and the free exercise of religion, and to further his religious, political, and

social beliefs.

                                                    5
   Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 6 of 46 PageID #: 6




         21.   Plaintiff brings this action to vindicate and protect his rights to freedom of speech,

assembly, and the free exercise of religion, and his rights under Missouri’s RFRA, in the City by

ensuring that Defendants are restrained from acting prospectively in violation of those rights.

         22.   The public parks, public streets, public sidewalks, and public rights-of-way within

the jurisdiction of the City (“Public Spaces”) are traditional public fora.

         23.   Plaintiff, citizens, and members of the public utilize the Public Spaces for various

activities, including communication and the exchange of ideas.

                                   Plaintiff’s Planned Activities

         24.   Plaintiff has shared his religious, political, and social speech with people in the

City.

         25.   Plaintiff’s message is one of hope and salvation that Christianity offers.

         26.   Plaintiff has not harassed, encouraged violence, or expressed himself in any way

other than in a peaceful manner.

         27.   Plaintiff desires to continue his peaceful activities without being incarcerated or

cited.

         28.   Plaintiff shares his faith in various ways.

         29.   Plaintiff distributes free literature and carries portable signs.

         30.   Plaintiff records public events for commentary and distribution.

         31.   Plaintiff engages others in respectful, one-on-one discussions about Jesus Christ

and the Christian faith.

         32.   Plaintiff has a religious mandate to go to Public Spaces in the City.

         33.   On upcoming days – including but not limited to days in June 2020 through

December 2023 – Plaintiff has concrete plans to engage in his constitutionally-protected

                                                  6
   Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 7 of 46 PageID #: 7




activities by peacefully expressing religious, political, and social speech within the City’s Public

Spaces.

        34.     As a direct and proximate result of Defendants’ prior enforcement of the Code

and Policies, Plaintiff is unsure of his ability to exercise his constitutionally-protected activities,

and fears arrest and incarceration.

                                      The City Adopts the Code

        35.     The City adopted Section 3.45 of the City’s Code of Ordinances, titled “Special

Events.”

        36.     The Code states in part:

        ‘Special event’ means an organized event which is open to the public, requires a
        permit or other approval from more than one City department or agency other
        than the Special Events Office, and takes place on public right of way/property,
        including but not limited to parades, certain charitable runs or walks, street fairs,
        and festivals. Special event does not include (i) picnics, barbecues, sports
        activities or private events at park facilities, under permits from the Department of
        Parks, Recreation and Forestry, or (ii) events of any kind in Forest Park, or (iii)
        block observances of National Night Out.

        37.     The Code states in part: “‘Special event zone’ means the entire area in which a

special event occurs and includes the production zone, all vending locations connected with the

event, temporary signage, and the area expected to be occupied by persons attending the event.”

        38.     The Code states in part: “‘Festival’ means an organized social, cultural, religious,

artistic, athletic or like event taking place on one or more days which involves use of public right

of way/property and which is not a parade.”

        39.     The Code states in part: “‘Public right-of-way/property’ means any property that

is owned or controlled by the City, including but not limited to streets, sidewalks, parks, plazas,

malls, and public buildings.”


                                                   7
   Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 8 of 46 PageID #: 8




       40.      The Code states in part: “An application for a special event permit other than a

parade shall be filed with the Special Events Office not less than sixty calendar days before the

first proposed day of the special event.”

       41.      The Code states in part:

       The Special Events Office is authorized to promulgate regulations consistent with
       this chapter and other applicable law to facilitate the regulation of special events.
       Such regulations shall be approved by the City Counselor’s office and the
       Director of Public Safety prior to issuance and shall be filed with the register.
       Except in emergency situations, such regulations shall be submitted to the Special
       Events Advisory Committee for comment at least thirty days prior to issuance.

       42.      The Code provides guidelines to the Special Events Office for the processing of

special event applications.

                                   The City Adopts the Policies

       43.      The City adopted “The Special Events Frequently Asked Questions (FAQ) and

City Departmental Policies.”

       44.      The Policies state in part: “A street permit is needed for any event that requires

use of any part of a street or sidewalk. This includes the closing of an entire street or just

designating curb lanes for special parking/no parking.”

       45.      The Policies provide guidelines for organizers filling out and submitting

applications.

                                      The 2019 Pride Festival

       46.      On June 29, 2019, the Pride Fest Festival (“Festival”) was held in the City.

       47.      On June 29, 2019, the Festival was free to the public.

       48.      On June 29, 2019, the Festival was open to the public.

       49.      On June 29, 2019, the Festival was not ticketed.


                                                   8
   Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 9 of 46 PageID #: 9




       50.        On June 29, 2019, the Festival was located on public streets and sidewalks.

       51.        On June 29, 2019, the Festival was located on public streets and sidewalks open

to pedestrians.

             Defendants Threaten to Arrest Plaintiff Under the Code and Policies

       52.        On June 29, 2019, Plaintiff was exercising his constitutional rights to freedom of

speech and free exercise of religion by peacefully sharing his Christian message.

       53.        On June 29, 2019, Plaintiff was exercising his constitutional rights to freedom of

speech and free exercise of religion by peacefully sharing his Christian message while on public

sidewalks and public streets in the City.

       54.        On June 29, 2019, the public sidewalks and public streets where Plaintiff was

located were open to the public.

       55.        On June 29, 2019, Plaintiff entered the gated area of the Festival.

       56.        On June 29, 2019, the City’s supervising officer on the scene was LIEUTENANT

PIERRE.

       57.        In his position of deployment on June 29, 2019, LIEUTENANT PIERRE had

supervisory decision-making authority on the scene for the City.

       58.        In his position of deployment on June 29, 2019, LIEUTENANT PIERRE had

supervisory decision-making authority on the scene for the City for interpreting and enforcing

the Code and Policies against Plaintiff.

       59.        On June 29, 2019, OFFICER KIM approached Plaintiff and told him: “You gotta

go. You gotta go, they want you out of here.”

       60.        On June 29, 2019, Plaintiff offered to turn down the volume of his amplifier.




                                                    9
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 10 of 46 PageID #: 10




        61.     On June 29, 2019, OFFICER BROWN told Plaintiff that he could not turn his

amplifier down, but that he had to turn his amplifier off.

        62.     On June 29, 2019, a representative of the Festival, with the approval of

LIEUTENANT PIERRE and OFFICER BROWN, told Plaintiff he had to be outside the gate.

        63.     On June 29, 2019, while LIEUTENANT PIERRE and OFFICER BROWN were

speaking with Plaintiff, a Festival attendee told the officers that Plaintiff and his associates have

“freedom of speech just like everybody else.”

        64.     On June 29, 2019, while LIEUTENANT PIERRE and OFFICER BROWN were

speaking with Plaintiff, a Festival attendee told the officers that Plaintiff and his associates were

not making a disturbance.

        65.     On June 29, 2019, LIEUTENANT PIERRE and OFFICER BROWN ignored the

statements of the Festival attendee.

        66.     On June 29, 2019, LIEUTENANT PIERRE told Plaintiff: “they have a permit for

here, and they don’t want you involved.”

        67.     On June 29, 2019, Plaintiff asked what would happen if he did not leave the

Festival area. LIEUTENANT PIERRE told him: “you’re probably going to get a summons of

some sort.”

        68.     On June 29, 2019, LIEUTENANT PIERRE escorted Plaintiff outside the gated

area.

        69.     On June 29, 2019, once Plaintiff was outside the gated area, LIEUTENANT

PIERRE told him that the Festival organizer had a permit, and that it was “running this Festival.”

        70.     On June 29, 2019, LIEUTENANT PIERRE stated: “If they don’t want certain

people in here, they get us to ask [them] to leave . . . .”

                                                   10
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 11 of 46 PageID #: 11




       71.       On June 29, 2019, LIEUTENANT PIERRE stated: “obviously they don’t want

you in there.”

       72.       On June 29, 2019, LIEUTENANT PIERRE stated: “they have a permit to block

this off today, and for their little organization to do what they do.”

       73.       On June 29, 2019, LIEUTENANT PIERRE told Plaintiff that if he was standing

there preaching and it got loud, he would probably get a summons.

       74.       On June 29, 2019, the City’s DOE Officer told Plaintiff that, because he had

already been asked to leave the Festival area once, he could not let him back in, even if he

preached without an amplifier.

       75.       On June 29, 2019, the City’s DOE Officer told Plaintiff that he could not preach

with his amplifier.

       76.       On June 29, 2019, when Plaintiff told the City’s DOE Officer that he could not be

heard without the amplifier, the City’s DOE Officer stated “that’s not my problem.”

       77.       On June 29, 2019, the City’s DOE Officer told Plaintiff that, to use his amplifier,

he had to go across the street.

       78.       On June 29, 2019, the City’s DOE Officer told Plaintiff that if he did not turn off

his amplifier he would be arrested.

       79.       As a direct and proximate result of Defendants’ threats of arrest and enforcement

of the Code and Policies, Plaintiff forfeited his constitutionally-protected activities due to fear of

arrest and incarceration.

                              Plaintiff’s Attempt to Avoid Litigation




                                                  11
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 12 of 46 PageID #: 12




        80.     On May 30, 2019, an associate of Plaintiff sent a letter to the City, informing it of

Plaintiff’s planned activity at the Festival, in an attempt to avoid litigation and reach an amicable

resolution of the anticipated issues.

        81.     The City never responded to that letter.

                                   GENERAL ALLEGATIONS

        82.     As a direct and proximate result of Defendants’ prior enforcement of the Code

and Policies, Plaintiff is forfeiting his constitutionally-protected activities due to fear of arrest,

incarceration, and fines.

        83.     As a direct and proximate result of Defendants’ enforcement of the Code and

Policies on June 29, 2019, Plaintiff was unconstitutionally denied the right to freedom of speech.

        84.     As a direct and proximate result of Defendants’ enforcement of the Code and

Policies on June 29, 2019, Plaintiff was unconstitutionally denied the right to the free exercise of

his religion.

        85.     As a direct and proximate result of Defendants’ enforcement of the Code and

Policies on June 29, 2019, Plaintiff was threatened with arrest.

        86.     As a direct and proximate result of Defendants’ enforcement of the Code and

Policies on June 29, 2019, Plaintiff was publicly humiliated.

        87.     As a direct and proximate result of Defendants’ enforcement of the Code and

Policies on June 29, 2019, Plaintiff was publicly embarrassed.

        88.     Defendants’ enforcement of the Code and Policies and the City’s officers’,

agents’, and employees’ actions under color of state law on June 29, 2019, have deprived, and

continue to deprive, Plaintiff of his constitutional rights.




                                                   12
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 13 of 46 PageID #: 13




          89.   As a direct and proximate result of Defendants’ enforcement of the Code and

Policies on June 29, 2019, and the City’s officers’, agents’, and employees’ actions under color

of state law, Plaintiff fears future arrest and incarceration when exercising his constitutional

rights.

          90.   As a direct and proximate result of Defendants’ enforcement of the Code and

Policies on June 29, 2019, and the City’s officers’, agents’, and employees’ actions under color

of state law, Plaintiff is uncertain and unsure of his ability to exercise his constitutional rights.

          91.   Plaintiff has been damaged by the deprivation of his rights guaranteed by the

United States Constitution and Missouri’s RFRA.

          92.   As interpreted and enforced by Defendants, the Code and Policies prohibit

Plaintiff’s manner of expressing his constitutional rights.

          93.   Plaintiff is uncertain whether he will be arrested and incarcerated in the future

while attempting to exercise his constitutional rights within the City.

          94.   The threat of future arrests and incarceration is both great and immediate.

          95.   The future impingement of Plaintiff’s rights is an absolute certainty unless and

until this Court grants the injunctive relief requested herein.

          96.   Defendants have discouraged Plaintiff’s constitutional rights to the point that

Plaintiff fears arrest and incarceration while exercising his constitutional and civil rights.

          97.   Plaintiff wishes to continue exercising his constitutional rights, and has specific

and concrete intentions to continue engaging in the exercise of his constitutional rights, including

activities prohibited by the Code and Policies, as interpreted and enforced by Defendants, but he

is fearful of being arrested and incarcerated for exercising his constitutional and civil rights.




                                                  13
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 14 of 46 PageID #: 14




       98.       The violations of Plaintiff’s constitutional rights alleged herein have caused, and

will continue to cause, Plaintiff to suffer extreme hardship, both actual and impending;

irreparable injury; and damage.

       99.       Plaintiff currently suffers from the denial of rights guaranteed by the United

States Constitution because of Defendants’ actions taken under color of law.

       100.      There is a substantial likelihood that Plaintiff will prevail on the merits in this

case because Defendants’ enforcement of the Code and Policies and Defendants’ actions under

color of state law constitute an abridgement of Plaintiff’s constitutional rights and a violation of

Missouri’s RFRA.

       101.      The harm to Plaintiff outweighs any subjective harm to Defendants.

       102.      The public interest is benefited when constitutional and civil rights are protected

by the Courts.

       103.      Defendants’ enforcement of the Code and Policies, and the City’s customs,

policies, practices, and actions under color of state law, deprived Plaintiff of his right to freedom

of speech and the free exercise of religion protected by the United States Constitution and

Missouri’s RFRA.

       104.      Defendants acted without reasonable cause and without due care in causing the

deprivation of Plaintiff’s rights to freedom of speech and the free exercise of religion protected

by the United States Constitution and Missouri’s RFRA.

       105.      As a direct and proximate result of Defendants’ actions and omissions under color

of state law, Plaintiff suffered the loss of Plaintiff’s freedom of speech and free exercise of

religion protected by the United States Constitution and Missouri’s RFRA.




                                                   14
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 15 of 46 PageID #: 15




       106.       Defendants’ actions and omissions were performed with malice, or oppression, or

callous or deliberate indifference, or a conscious disregard of Plaintiff’s rights to freedom of

speech and the free exercise of religion protected by the United States Constitution and

Missouri’s RFRA.

       107.       Defendants’ enforcement of the Code and Policies, and the City’s customs and

practices, enforced under color of state law, are the moving force behind the violation of

Plaintiff’s rights to freedom of speech and the free exercise of religion protected by the United

States Constitution and Missouri’s RFRA.

       108.       Defendants’ enforcement of the Code and Policies, and the City’s customs and

practices, enforced under color of state law, operate to unconstitutionally limit, ban, and censor

Plaintiff’s rights to freedom of speech and the free exercise of religion protected by the United

States Constitution and Missouri’s RFRA.

       109.       Defendant City had a duty at all times mentioned herein to implement and enforce

policies and procedures to adequately supervise and adequately train its officers, agents, and

employees so as to prevent the constitutional violations and the violation of Missouri’s RFRA, as

alleged herein.

       110.       Defendant City failed to implement and enforce policies and procedures to

adequately supervise and adequately train its officers, agents, and employees so as to prevent the

constitutional violations and the violation of Missouri’s RFRA, as alleged herein.

       111.       Defendant City’s actions and omissions regarding the failure to adequately train

its officers, agents, and employees so as to prevent the constitutional violations alleged herein

exhibit deliberate indifference toward Plaintiff’s rights to freedom of speech and the free

exercise of religion protected by the United States Constitution and Missouri’s RFRA.

                                                  15
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 16 of 46 PageID #: 16




          112.   Plaintiff has satisfied all conditions precedent to bringing this action.

          113.   Plaintiff is entitled to recover reasonable attorneys’ fees and costs from

Defendants pursuant to 42 U.S.C. § 1983, 42 U.S.C. § 1988, Fed. R. Civ. P. 54, and 28 U.S.C. §

1920.




                          AS AND FOR A FIRST CAUSE OF ACTION:

      SECTION 1983 – UNCONSTITUTIONAL CODE AS APPLIED AGAINST
  DEFENDANTS CITY, LIEUTENANT PIERRE, OFFICER KIM, OFFICER BROWN,
                             AND DOES 1-5

                     THE CODE AND DEFENDANTS’ ACTIONS
                 VIOLATE THE FREEDOM OF SPEECH CLAUSE OF
          THE FIRST AMENDMENT TO THE UNITED STATES CONSTITUTION

          114.   The averments of paragraphs 1-113 are repeated and alleged in full force and

effect as if repeated in their entirety herein.

          115.   The First Amendment to the United States Constitution, applied to the States

through the Fourteenth Amendment, prohibits unconstitutionally abridging the freedom of

speech.

          116.   As interpreted and enforced by Defendants, the Code prohibits Plaintiff’s manner

of freedom of speech.

          117.   LIEUTENANT PIERRE’s, OFFICER KIM’s, OFFICER BROWN’s, and DOES

1-5’s actions were performed under color of state law in that they claimed to be performing an

official duty, but their acts were outside the limits of lawful authority and abusive in manner, and




                                                   16
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 17 of 46 PageID #: 17




they further acted in a way that misused their power, and were able to do so only because of their

positions as City officials.

        118.    Defendants’ actions were taken with malice or reckless indifference to Plaintiff’s

right to freedom of speech.

        119.    As applied, the Code unconstitutionally attempts to convert the City’s streets,

sidewalks, and parks from traditional public fora into nonpublic fora during Special Events

conducted in the City.

        120.    As applied, the Code unconstitutionally limits Plaintiff’s freedom of speech by

forcing Plaintiff to move out of a traditional public forum during Special Events.

        121.    As applied, the Code unconstitutionally imposes a burden on Plaintiff’s and other

individuals’ constitutional rights because it:

        a.      allows for the exercise of unbridled discretion; and,

        b.      lacks narrow tailoring, fails to achieve any legitimate government purpose,

                and fails to leave open alternative avenues for expression; and,

        c.      bars the free speech of Plaintiff and possibly other third-party citizens in a

                traditional public forum.

        122.    The Code as applied impedes Plaintiff’s right to freedom of speech because it

denies Plaintiff’s right to freedom of speech and satisfies no rational, substantial, or compelling

government interest in the least restrictive means possible.

        123.    As applied, the Code prohibits Plaintiff’s manner of freedom of speech.

        124.    Plaintiff was deprived of his right under the First Amendment to engage in

freedom of speech activities prohibited by the Code as applied.




                                                  17
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 18 of 46 PageID #: 18




        125.     Plaintiff has been, and continues to be, deprived of his right under the First

Amendment to engage in freedom of speech.

        126.     Plaintiff has suffered injuries and damages as a result of Defendants’ deprivation

of his rights, including but not limited to mental and emotional distress, impairment of

reputation, personal humiliation, and other tangible and intangible harms that would not exist but

for Defendants’ actions and/or omissions, and these harms are reasonably certain to be

experienced into the future.

        WHEREFORE, Plaintiff respectfully requests that this Court grant the relief requested

hereinafter in the Prayer for Relief, and any further relief this Court deems just under the

circumstances.

                        AS AND FOR A SECOND CAUSE OF ACTION:

      SECTION 1983 – UNCONSTITUTIONAL CODE AS APPLIED AGAINST
  DEFENDANTS CITY, LIEUTENANT PIERRE, OFFICER KIM, OFFICER BROWN,
                             AND DOES 1-5

                   THE CODE AND DEFENDANTS’ ACTIONS
                  VIOLATE THE FREE EXERCISE CLAUSE OF
        THE FIRST AMENDMENT TO THE UNITED STATES CONSTITUTION

        127.     The averments of paragraphs 1-113 are repeated and alleged in full force and

effect as if repeated in their entirety herein.

        128.     The First Amendment to the United States Constitution, applied to the States

through the Fourteenth Amendment, prohibits unconstitutionally abridging the free exercise of

religion.

        129.     Plaintiff has a personal belief in the Biblical mandate to spread the Gospel of

Jesus Christ, and Plaintiff engages in activities, for the purpose of spreading the Gospel of Jesus

Christ, that are prohibited by the Code, as interpreted and enforced by Defendants.

                                                  18
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 19 of 46 PageID #: 19




        130.    The Bible instructs believers to share the Gospel of Jesus Christ with others, and

Plaintiff relies on the Bible to guide his words and actions.

        131.    As interpreted and enforced by Defendants, Plaintiff’s manner of free exercise of

religion is prohibited by the Code.

        132.    LIEUTENANT PIERRE’S, OFFICER KIM’S, OFFICER BROWN’S, and DOES

1-5’s actions were performed under color of state law in that they claimed to be performing an

official duty, but their acts were outside the limits of lawful authority and abusive in manner, and

they further acted in a way that misused their power, and were able to do so only because of their

positions as City officials.

        133.    Defendants’ actions were done with malice or reckless indifference to Plaintiff’s

right to the free exercise of religion.

        134.    Defendants’ enforcement requires Plaintiff to censor his religious speech and

imposes a substantial burden on Plaintiff that is not imposed on other individuals.

        135.    By forcing Plaintiff to choose between abandoning his religious beliefs in order to

gain access to speech in the City’s Public Spaces, and, alternatively, abiding by his religious

beliefs only to be arrested, cited, and fined, Defendants have imposed a substantial burden on

Plaintiff’s sincerely-held religious beliefs and the exercise of his religion.

        136.    As applied, the Code unconstitutionally attempts to convert the City’s streets,

sidewalks, and parks from traditional public fora into nonpublic fora during Special Events

conducted in the City.

        137.    As applied, the Code unconstitutionally limits Plaintiff’s free exercise of religion

by forcing Plaintiff to move out of a traditional public forum during Special Events.




                                                  19
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 20 of 46 PageID #: 20




        138.     As applied, the Code unconstitutionally imposes a burden on Plaintiff’s and other

individuals’ constitutional rights because it:

        a.       allows for the exercise of unbridled discretion; and,

        b.       lacks narrow tailoring, fails to achieve any legitimate government purpose,

                 and fails to leave open alternative avenues for expression; and,

        c.       bars the free exercise of religion of Plaintiff and possibly other third-party citizens

                 in a traditional public forum.

        139.     The Code as applied impedes Plaintiff’s right to the free exercise of religion

because it denies Plaintiff’s right to the free exercise of religion and satisfies no rational,

substantial, or compelling government interest in the least restrictive means possible.

        140.     As applied, the Code prohibits Plaintiff’s manner of free exercise of religion.

        141.     Plaintiff was deprived of his right under the First Amendment to engage in free

exercise of religion activities prohibited by the Code as applied.

        142.     Plaintiff has been, and continues to be, deprived of his right under the First

Amendment to engage in the free exercise of religion.

        143.     Plaintiff has suffered injuries and damages as a result of Defendants’ deprivation

of his rights, including but not limited to mental and emotional distress, impairment of

reputation, personal humiliation, and other tangible and intangible harms that would not exist but

for Defendants’ actions and/or omissions, and these harms are reasonably certain to be

experienced into the future.

        WHEREFORE, Plaintiff respectfully requests that this Court grant the relief requested

hereinafter in the Prayer for Relief, and any further relief this Court deems just under the

circumstances.

                                                   20
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 21 of 46 PageID #: 21




                         AS AND FOR A THIRD CAUSE OF ACTION:

      SECTION 1983 – UNCONSTITUTIONAL CODE AS APPLIED AGAINST
  DEFENDANTS CITY, LIEUTENANT PIERRE, OFFICER KIM, OFFICER BROWN,
                             AND DOES 1-5

                THE CODE AND DEFENDANTS’ ACTIONS
               VIOLATE THE DUE PROCESS CLAUSE OF
   THE FOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION

        144.    The averments of paragraphs 1-113 are repeated and alleged in full force and

effect as if repeated in their entirety herein.

        145.    The Fourteenth Amendment to the United States Constitution prohibits

unconstitutionally abridging the right to freedom of speech and/or the right to the free exercise of

religion.

        146.    Defendants’ actions, policies, and practices, and failure to adequately supervise

and adequately train Defendants’ officials, agents, and employees, and the resultant enforcement

as alleged herein, lack sufficient objective standards to curtail the discretion of Defendants’

officials and police officers. This provides Defendants and their officials, agents, and employees

the opportunity to enforce speech restrictions in an ad hoc, arbitrary, and discriminatory manner.

        147.    Defendants’ actions, policies, and practices unconstitutionally impose a burden on

Plaintiff’s and other individuals’ constitutional rights because they:

        a.      allow for the exercise of unbridled discretion; and,

        b.      lack narrow tailoring, fail to achieve any legitimate government purpose,

                                                  21
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 22 of 46 PageID #: 22




                and fail to leave open alternative avenues for expression; and,

        c.      bar the free speech and free exercise of religion of Plaintiff and possibly other

                third-party citizens in a traditional public forum.

        148.    Plaintiff was deprived of his constitutional rights prohibited by the City’s Code as

interpreted and enforced by Defendants.

        149.    Defendants’ actions, policies, and practices unconstitutionally restrict and prohibit

Plaintiff’s rights under the First Amendment to engage in freedom of speech and free exercise of

religion activities.

        150.    Defendants’ actions, policies, and practices are unconstitutionally overbroad and

are not narrowly tailored to address the City’s interests, thereby allowing Defendants’ agents and

employees to unconstitutionally restrict and prohibit Plaintiff’s right, and those of the general

public, to engage in freedom of speech and free exercise of religion activities otherwise protected

by the First Amendment.

        151.    Plaintiff was deprived of his right to engage in freedom of speech and free

exercise of religion activities prohibited by the Code as interpreted and enforced by Defendants.

        152.    Plaintiff has been, and continues to be, deprived of his right to engage in freedom

of speech and free exercise of religion activities.

        153.    Plaintiff has suffered injuries and damages as a result of Defendants’ deprivation

of his rights, including but not limited to mental and emotional distress, impairment of

reputation, personal humiliation, and other tangible and intangible harms that would not exist but

for Defendants’ actions and/or omissions, and these harms are reasonably certain to be

experienced into the future.




                                                  22
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 23 of 46 PageID #: 23




        WHEREFORE, Plaintiff respectfully requests that this Court grant the relief requested

hereinafter in the Prayer for Relief, and any further relief this Court deems just under the

circumstances.

                        AS AND FOR A FOURTH CAUSE OF ACTION:

            THE CODE AS APPLIED AGAINST DEFENDANTS CITY,
      LIEUTENANT PIERRE, OFFICER KIM, OFFICER BROWN, AND DOES 1-5

                   THE CODE AND DEFENDANTS’ ACTIONS
         VIOLATE MISSOURI’S RELIGIOUS FREEDOM RESTORATION ACT

        154.     The averments of paragraphs 1-113 are repeated and alleged in full force and

effect as if repeated in their entirety herein.

        155.     Missouri’s RFRA prohibits Defendants from substantially burdening Plaintiff’s

religious exercise absent Defendants bringing forth evidence that the burden upon Plaintiff

satisfies a compelling government interest in the least restrictive means possible.

        156.     Plaintiff has a personal belief and mandate to spread the Gospel of Jesus Christ,

and Plaintiff, as an individual and with associates, engages in activities, for the purpose of

spreading the Gospel of Jesus Christ, that are prohibited by the Code as interpreted and enforced

by Defendants.

        157.     The Bible instructs believers to share the Gospel of Jesus Christ with others, and

Plaintiff relies on the Bible to guide his words and actions.

        158.     As interpreted and enforced by Defendants, Plaintiff’s manner of free exercise of

religion is prohibited by the Code.

        159.     Plaintiff sought, and continues to seek, to discuss issues from a religious

perspective, to distribute religious literature, to display signs, and to engage in religious speech

through sharing his faith.

                                                  23
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 24 of 46 PageID #: 24




        160.    Defendants’ enforcement requires Plaintiff to censor his religious speech and

imposes a burden on Plaintiff that is not imposed on other individuals.

        161.    By forcing Plaintiff to choose between abandoning his religious beliefs in order to

gain access to speech in the City’s Public Spaces, and, alternatively, abiding by his religious

beliefs only to be arrested, cited, and/or fined, Defendants have imposed a substantial burden on

Plaintiff’s sincerely-held religious beliefs and the exercise of his religion.

        162.    As applied, the Code attempts to convert the City’s streets, sidewalks, and parks

from traditional public fora into nonpublic fora during Special Events conducted in the City.

        163.    As applied, the Code limits Plaintiff’s free exercise of religion by forcing Plaintiff

to move out of a traditional public forum during Special Events.

        164.    As applied, the Code imposes a burden on Plaintiff’s and other individuals’

constitutional rights because it:

        a.      allows for the exercise of unbridled discretion; and,

        b.      lacks narrow tailoring, fails to achieve any legitimate government purpose,

                and fails to leave open alternative avenues for expression; and,

        c.      bars the free exercise of religion of Plaintiff and possibly other third-party citizens

                in a traditional public forum.

        165.    The Code as applied impedes Plaintiff’s right to the free exercise of religion

because it denies Plaintiff’s right to the free exercise of religion and satisfies no rational,

substantial, or compelling government interest in the least restrictive means possible.

        166.    As applied, the Code prohibits Plaintiff’s manner of free exercise of religion.

        167.    Plaintiff was deprived of his right under Missouri’s RFRA to engage in free

exercise of religion activities prohibited by the Code as applied.

                                                  24
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 25 of 46 PageID #: 25




          168.   Plaintiff has been, and continues to be, deprived of his right under Missouri’s

RFRA to engage in the free exercise of religion.

          169.   Plaintiff has suffered injuries and damages as a result of Defendants’ deprivation

of his rights, including but not limited to mental and emotional distress, impairment of

reputation, personal humiliation, and other tangible and intangible harms that would not exist but

for Defendants’ actions and/or omissions, and these harms are reasonably certain to be

experienced into the future.

          WHEREFORE, Plaintiff respectfully requests that this Court grant the relief requested

hereinafter in the Prayer for Relief, and any further relief this Court deems just under the

circumstances.

                         AS AND FOR A FIFTH CAUSE OF ACTION:

    SECTION 1983 – UNCONSTITUTIONAL POLICIES AS APPLIED AGAINST
  DEFENDANTS CITY, LIEUTENANT PIERRE, OFFICER KIM, OFFICER BROWN,
                            AND DOES 1-5

                    THE POLICIES AND DEFENDANTS’ ACTIONS
                 VIOLATE THE FREEDOM OF SPEECH CLAUSE OF
          THE FIRST AMENDMENT TO THE UNITED STATES CONSTITUTION

          170.   The averments of paragraphs 1-113 are repeated and alleged in full force and

effect as if repeated in their entirety herein.

          171.   The First Amendment to the United States Constitution, applied to the States

through the Fourteenth Amendment, prohibits unconstitutionally abridging the freedom of

speech.

          172.   As interpreted and enforced by Defendants, the Policies prohibit Plaintiff’s

manner of freedom of speech.




                                                  25
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 26 of 46 PageID #: 26




        173.    LIEUTENANT PIERRE’s, OFFICER KIM’s, OFFICER BROWN’s, and DOES

1-5’s actions were performed under color of state law in that they claimed to be performing an

official duty, but their acts were outside the limits of lawful authority and abusive in manner, and

they further acted in a way that misused their power, and were able to do so only because of their

positions as City officials.

        174.    Defendants’ actions were taken with malice or reckless indifference to Plaintiff’s

right to freedom of speech.

        175.    As applied, the Policies unconstitutionally attempt to convert the City’s streets,

sidewalks, and parks from traditional public fora into nonpublic fora during Special Events

conducted in the City.

        176.    As applied, the Policies unconstitutionally limit Plaintiff’s freedom of speech by

forcing Plaintiff to move out of a traditional public forum during Special Events.

        177.    As applied, the Policies unconstitutionally impose a burden on Plaintiff’s and

other individuals’ constitutional rights because they:

        a.      allow for the exercise of unbridled discretion; and,

        b.      lack narrow tailoring, fail to achieve any legitimate government purpose,

                and fail to leave open alternative avenues for expression; and,

        c.      bar the free speech of Plaintiff and possibly other third-party citizens in a

                traditional public forum.

        178.    The Policies as applied impede Plaintiff’s right to freedom of speech because they

deny Plaintiff’s right to freedom of speech and satisfy no rational, substantial, or compelling

government interest in the least restrictive means possible.

        179.    As applied, the Policies prohibit Plaintiff’s manner of freedom of speech.

                                                  26
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 27 of 46 PageID #: 27




        180.     Plaintiff was deprived of his right under the First Amendment to engage in

freedom of speech activities prohibited by the Policies as applied.

        181.     Plaintiff has been, and continues to be, deprived of his right under the First

Amendment to engage in freedom of speech.

        182.     Plaintiff has suffered injuries and damages as a result of Defendants’ deprivation

of his rights, including but not limited to mental and emotional distress, impairment of

reputation, personal humiliation, and other tangible and intangible harms that would not exist but

for Defendants’ actions and/or omissions, and these harms are reasonably certain to be

experienced into the future.

        WHEREFORE, Plaintiff respectfully requests that this Court grant the relief requested

hereinafter in the Prayer for Relief, and any further relief this Court deems just under the

circumstances.

                         AS AND FOR A SIXTH CAUSE OF ACTION:

    SECTION 1983 – UNCONSTITUTIONAL POLICIES AS APPLIED AGAINST
  DEFENDANTS CITY, LIEUTENANT PIERRE, OFFICER KIM, OFFICER BROWN,
                            AND DOES 1-5

                  THE POLICIES AND DEFENDANTS’ ACTIONS
                  VIOLATE THE FREE EXERCISE CLAUSE OF
        THE FIRST AMENDMENT TO THE UNITED STATES CONSTITUTION

        183.     The averments of paragraphs 1-113 are repeated and alleged in full force and

effect as if repeated in their entirety herein.

        184.     The First Amendment to the United States Constitution, applied to the States

through the Fourteenth Amendment, prohibits unconstitutionally abridging the free exercise of

religion.




                                                  27
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 28 of 46 PageID #: 28




        185.    Plaintiff has a personal belief in the Biblical mandate to spread the Gospel of

Jesus Christ, and Plaintiff engages in activities, for the purpose of spreading the Gospel of Jesus

Christ, that are prohibited by the Policies, as interpreted and enforced by Defendants.

        186.    The Bible instructs believers to share the Gospel of Jesus Christ with others, and

Plaintiff relies on the Bible to guide his words and actions.

        187.    As interpreted and enforced by Defendants, the Policies prohibit Plaintiff’s

manner of free exercise of religion.

        188.    LIEUTENANT PIERRE’S, OFFICER KIM’S, OFFICER BROWN’S, and DOES

1-5’s actions were performed under color of state law in that they claimed to be performing an

official duty, but their acts were outside the limits of lawful authority and abusive in manner, and

they further acted in a way that misused their power, and were able to do so only because of their

positions as City officials.

        189.    Defendants’ actions were done with malice or reckless indifference to Plaintiff’s

right to the free exercise of religion.

        190.    Defendants’ enforcement requires Plaintiff to censor his religious speech and

imposes a substantial burden on Plaintiff that is not imposed on other individuals.

        191.    By forcing Plaintiff to choose between abandoning his religious beliefs in order to

gain access to speech in the City’s Public Spaces, and, alternatively, abiding by his religious

beliefs only to be arrested, cited, and fined, Defendants have imposed a substantial burden on

Plaintiff’s sincerely-held religious beliefs and the exercise of his religion.

        192.    As applied, the Policies unconstitutionally attempt to convert the City’s streets,

sidewalks, and parks from traditional public fora into nonpublic fora during Special Events

conducted in the City.

                                                  28
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 29 of 46 PageID #: 29




       193.    As applied, the Policies unconstitutionally limit Plaintiff’s free exercise of

religion by forcing Plaintiff to move out of a traditional public forum during Special Events.

       194.    As applied, the Policies unconstitutionally impose a burden on Plaintiff’s and

other individuals’ constitutional rights because they:

       a.      allow for the exercise of unbridled discretion; and,

       b.      lack narrow tailoring, fail to achieve any legitimate government purpose,

               and fail to leave open alternative avenues for expression; and,

       c.      bar the free exercise of religion of Plaintiff and possibly other third-party citizens

               in a traditional public forum.

       195.    The Policies as applied impede Plaintiff’s right to the free exercise of religion

because they deny Plaintiff’s right to the free exercise of religion and satisfy no rational,

substantial, or compelling government interest in the least restrictive means possible.

       196.    As applied, the Policies prohibit Plaintiff’s manner of free exercise of religion.

       197.    Plaintiff was deprived of his right under the First Amendment to engage in free

exercise of religion activities prohibited by the Policies as applied.

       198.    Plaintiff has been, and continues to be, deprived of his right under the First

Amendment to engage in the free exercise of religion.

       199.    Plaintiff has suffered injuries and damages as a result of Defendants’ deprivation

of his rights, including but not limited to mental and emotional distress, impairment of

reputation, personal humiliation, and other tangible and intangible harms that would not exist but

for Defendants’ actions and/or omissions, and these harms are reasonably certain to be

experienced into the future.




                                                  29
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 30 of 46 PageID #: 30




        WHEREFORE, Plaintiff respectfully requests that this Court grant the relief requested

hereinafter in the Prayer for Relief, and any further relief this Court deems just under the

circumstances.

                       AS AND FOR A SEVENTH CAUSE OF ACTION:

    SECTION 1983 – UNCONSTITUTIONAL POLICIES AS APPLIED AGAINST
  DEFENDANTS CITY, LIEUTENANT PIERRE, OFFICER KIM, OFFICER BROWN,
                            AND DOES 1-5

              THE POLICIES AND DEFENDANTS’ ACTIONS
               VIOLATE THE DUE PROCESS CLAUSE OF
   THE FOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION

        200.     The averments of paragraphs 1-113 are repeated and alleged in full force and

effect as if repeated in their entirety herein.

        201.     The Fourteenth Amendment to the United States Constitution prohibits

unconstitutionally abridging the right to freedom of speech and/or the right to the free exercise of

religion.

        202.     Defendants’ actions, policies, and practices, and failure to adequately supervise

and adequately train Defendants’ officials, agents, and employees, and the resultant enforcement

as alleged herein, lack sufficient objective standards to curtail the discretion of Defendants’

officials and police officers. This provides Defendants and their officials, agents, and employees

the opportunity to enforce speech restrictions in an ad hoc, arbitrary, and discriminatory manner.

        203.     Defendants’ actions, policies, and practices unconstitutionally impose a burden on

Plaintiff’s and other individuals’ constitutional rights because they:

        a.       allow for the exercise of unbridled discretion; and,

        b.       lack narrow tailoring, fail to achieve any legitimate government purpose,

                 and fail to leave open alternative avenues for expression; and,

                                                  30
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 31 of 46 PageID #: 31




        c.      bar the free speech and free exercise of religion of Plaintiff and possibly other

                third-party citizens in a traditional public forum.

        204.    Plaintiff was deprived of his constitutional rights prohibited by the City’s Policies

as interpreted and enforced by Defendants.

        205.    Defendants’ actions, policies, and practices unconstitutionally restrict and prohibit

Plaintiff’s rights under the First Amendment to engage in freedom of speech and free exercise of

religion activities.

        206.    Defendants’ actions, policies, and practices are unconstitutionally overbroad and

are not narrowly tailored to address the City’s interests, thereby allowing Defendants’ agents and

employees to unconstitutionally restrict and prohibit Plaintiff’s right, and those of the general

public, to engage in freedom of speech and free exercise of religion activities otherwise protected

by the First Amendment.

        207.    Plaintiff was deprived of his right to engage in freedom of speech and free

exercise of religion activities prohibited by the Policies as interpreted and enforced by

Defendants.

        208.    Plaintiff has been, and continues to be, deprived of his right to engage in freedom

of speech and free exercise of religion activities.

        209.    Plaintiff has suffered injuries and damages as a result of Defendants’ deprivation

of his rights, including but not limited to mental and emotional distress, impairment of

reputation, personal humiliation, and other tangible and intangible harms that would not exist but

for Defendants’ actions and/or omissions, and these harms are reasonably certain to be

experienced into the future.




                                                  31
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 32 of 46 PageID #: 32




        WHEREFORE, Plaintiff respectfully requests that this Court grant the relief requested

hereinafter in the Prayer for Relief, and any further relief this Court deems just under the

circumstances.

                       AS AND FOR AN EIGHTH CAUSE OF ACTION:

           THE POLICIES AS APPLIED AGAINST DEFENDANTS CITY,
      LIEUTENANT PIERRE, OFFICER KIM, OFFICER BROWN, AND DOES 1-5

                 THE POLICIES AND DEFENDANTS’ ACTIONS
         VIOLATE MISSOURI’S RELIGIOUS FREEDOM RESTORATION ACT

        210.     The averments of paragraphs 1-113 are repeated and alleged in full force and

effect as if repeated in their entirety herein.

        211.     Missouri’s RFRA prohibits Defendants from substantially burdening Plaintiff’s

religious exercise absent Defendants bringing forth evidence that the burden upon Plaintiff

satisfies a compelling government interest in the least restrictive means possible.

        212.     Plaintiff has a personal belief and mandate to spread the Gospel of Jesus Christ,

and Plaintiff, as an individual and with associates, engages in activities, for the purpose of

spreading the Gospel of Jesus Christ, that are prohibited by the Policies as interpreted and

enforced by Defendants.

        213.     The Bible instructs believers to share the Gospel of Jesus Christ with others, and

Plaintiff relies on the Bible to guide his words and actions.

        214.     As interpreted and enforced by Defendants, Plaintiff’s manner of free exercise of

religion is prohibited by the Policies.

        215.     Plaintiff sought, and continues to seek, to discuss issues from a religious

perspective, to distribute religious literature, to display signs, and to engage in religious speech

through sharing his faith.

                                                  32
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 33 of 46 PageID #: 33




       216.    Defendants’ enforcement requires Plaintiff to censor his religious speech and

imposes a burden on Plaintiff that is not imposed on other individuals.

       217.    By forcing Plaintiff to choose between abandoning his religious beliefs in order to

gain access to speech in the City’s Public Spaces, and, alternatively, abiding by his religious

beliefs only to be arrested, cited, and/or fined, Defendants have imposed a substantial burden on

Plaintiff’s sincerely-held religious beliefs and the exercise of his religion.

       218.    As applied, the Policies attempt to convert the City’s streets, sidewalks, and parks

from traditional public fora into nonpublic fora during Special Events conducted in the City.

       219.    As applied, the Policies limit Plaintiff’s free exercise of religion by forcing

Plaintiff to move out of a traditional public forum during Special Events.

       220.    As applied, the Policies impose a burden on Plaintiff’s and other individuals’

constitutional rights because they:

       a.      allow for the exercise of unbridled discretion; and,

       b.      lack narrow tailoring, fail to achieve any legitimate government purpose,

               and fail to leave open alternative avenues for expression; and,

       c.      bar the free exercise of religion of Plaintiff and possibly other third-party citizens

               in a traditional public forum.

       221.    The Policies as applied impede Plaintiff’s right to the free exercise of religion

because they deny Plaintiff’s right to the free exercise of religion and satisfy no rational,

substantial, or compelling government interest in the least restrictive means possible.

       222.    As applied, the Policies prohibit Plaintiff’s manner of free exercise of religion.

       223.    Plaintiff was deprived of his right under Missouri’s RFRA to engage in free

exercise of religion activities prohibited by the Policies as applied.

                                                  33
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 34 of 46 PageID #: 34




       224.      Plaintiff has been, and continues to be, deprived of his right under Missouri’s

RFRA to engage in the free exercise of religion.

       225.      Plaintiff has suffered injuries and damages as a result of Defendants’ deprivation

of his rights, including but not limited to mental and emotional distress, impairment of

reputation, personal humiliation, and other tangible and intangible harms that would not exist but

for Defendants’ actions and/or omissions, and these harms are reasonably certain to be

experienced into the future.

       WHEREFORE, Plaintiff respectfully requests that this Court grant the relief requested

hereinafter in the Prayer for Relief, and any further relief this Court deems just under the

circumstances.

                                  DEMAND FOR JURY TRIAL

       Plaintiff requests a trial by jury of all issues so triable.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays for judgment as follows:

AS TO COUNT I:

       1.        That this Court assume jurisdiction of this matter; and,

       2.        That this Court issue a preliminary and permanent injunction restraining and

                 enjoining Defendants, and all persons acting in concert or participating with

                 Defendants, from enforcing Section 3.45 of the City’s Code of Ordinances in the

                 manner Defendants enforced it against Plaintiff on June 29, 2019; and,

       3.        That this Court issue the requested injunctive relief without a condition of bond or

                 other security; and,



                                                   34
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 35 of 46 PageID #: 35




     4.    That this Court issue Declaratory Judgment under the Declaratory Judgment Act

           to determine Plaintiff’s and Defendants’ rights and duties regarding enforcement

           of Section 3.45 of the City’s Code of Ordinances; and,

     5.    That this Court enter a judgment and decree declaring that Defendants’

           enforcement, interpretation, and application of Section 3.45 of the City’s Code of

           Ordinances against Plaintiff on June 29, 2019, violated Plaintiff’s right to freedom

           of speech; and,

     6.    That this Court adjudge, decree, and declare the rights and other legal relations

           with the subject matter here in controversy, in order that such declaration shall

           have the force and effect of final judgment; and,

     7.    That this Court grant Plaintiff an award of nominal and/or compensatory damages

           against Defendant City; and,

     8.    That this Court grant Plaintiff an award of nominal and/or compensatory damages

           against Defendants LIEUTENANT PIERRE, OFFICER KIM, OFFICER

           BROWN, and DOES 1-5; and,

     9.    That this Court retain jurisdiction of this matter for the purpose of enforcing any

           Orders; and,

     10.   That this Court award Plaintiff’s costs and reasonable attorneys’ fees pursuant to

           42 U.S.C. § 1983, 42 U.S.C. § 1988, Fed. R. Civ. P. 54, and 28 U.S.C. § 1920, or

           other applicable law; and,

     11.    That this Court grant Plaintiff such other and further relief as may be just and

           proper.

AS TO COUNT II:

                                            35
Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 36 of 46 PageID #: 36




    1.    That this Court assume jurisdiction of this matter; and,

    2.    That this Court issue a preliminary and permanent injunction restraining and

          enjoining Defendants, and all persons acting in concert or participating with

          Defendants, from enforcing Section 3.45 of the City’s Code of Ordinances in the

          manner Defendants enforced it against Plaintiffs on June 29, 2019; and,

    3.    That this Court issue the requested injunctive relief without a condition of bond or

          other security; and,

    4.    That this Court issue Declaratory Judgment under the Declaratory Judgment Act

          to determine Plaintiff’s and Defendants’ rights and duties regarding enforcement

          of Section 3.45 of the City’s Code of Ordinances; and,

    5.    That this Court enter a judgment and decree declaring that Defendants’

          enforcement, interpretation, and application of Section 3.45 of the City’s Code of

          Ordinances against Plaintiff on June 29, 2019, violated Plaintiff’s right to the free

          exercise of religion; and,

    6.    That this Court adjudge, decree, and declare the rights and other legal relations

          with the subject matter here in controversy, in order that such declaration shall

          have the force and effect of final judgment; and,

    7.    That this Court grant Plaintiff an award of nominal and/or compensatory damages

          against Defendant City; and,

    8.    That this Court grant Plaintiff an award of nominal and/or compensatory damages

          against Defendants LIEUTENANT PIERRE, OFFICER KIM, OFFICER

          BROWN, and DOES 1-5; and,




                                           36
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 37 of 46 PageID #: 37




     9.    That this Court retain jurisdiction of this matter for the purpose of enforcing any

           Orders; and,

     10.   That this Court award Plaintiff’s costs and reasonable attorneys’ fees pursuant to

           42 U.S.C. § 1983, 42 U.S.C. § 1988, Fed. R. Civ. P. 54, and 28 U.S.C. § 1920, or

           other applicable law; and,

     11.   That this Court grant Plaintiff such other and further relief as may be just and

           proper.

AS TO COUNT III:

     1.    That this Court assume jurisdiction of this matter; and,

     2.    That this Court issue a preliminary and permanent injunction restraining and

           enjoining Defendants, and all persons acting in concert or participating with them,

           from enforcing Section 3.45 of the City’s Code of Ordinances in the manner

           Defendants enforced it against Plaintiff on June 29, 2019; and,

     3.    That this Court issue the requested injunctive relief without a condition of bond or

           other security; and,

     4.    That this Court issue Declaratory Judgment under the Declaratory Judgment Act

           to determine Plaintiff’s and Defendants’ rights and duties regarding enforcement

           of Section 3.45 of the City’s Code of Ordinances; and,

     5.    That this Court enter a judgment and decree declaring that Defendants’

           enforcement, interpretation, and application of Section 3.45 of the City’s Code of

           Ordinances against Plaintiff on June 29, 2019, violated Plaintiff’s right to due

           process; and,

     6.    That this Court adjudge, decree, and declare the rights and other legal relations

                                            37
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 38 of 46 PageID #: 38




           with the subject matter here in controversy, in order that such declaration shall

           have the force and effect of final judgment; and,

     7.    That this Court grant Plaintiff an award of nominal and/or compensatory damages

           against Defendant City in an amount to be determined by the trier of fact; and,

     8.    That this Court grant Plaintiff an award of nominal and/or compensatory damages

           against Defendants LIEUTENANT PIERRE, OFFICER KIM, OFFICER

           BROWN, and DOES 1-5; and,

     9.    That this Court retain jurisdiction of this matter for the purpose of enforcing any

           Orders; and,

     10.   That this Court award Plaintiff’s costs and reasonable attorneys’ fees pursuant to

           42 U.S.C. § 1983, 42 U.S.C. § 1988, Fed. R. Civ. P. 54, and 28 U.S.C. § 1920, or

           other applicable law; and,

     11.   That this Court grant Plaintiff such other and further relief as may be just and

           proper.

AS TO COUNT IV:

     1.    That this Court assume jurisdiction of this matter; and,

     2.    That this Court issue a preliminary and permanent injunction restraining and

           enjoining Defendants, and all persons acting in concert or participating with

           Defendants, from enforcing Section 3.45 of the City’s Code of Ordinances in the

           manner Defendants enforced it against Plaintiff on June 29, 2019; and,

     3.    That this Court issue the requested injunctive relief without a condition of bond or

           other security; and,




                                            38
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 39 of 46 PageID #: 39




     4.    That this Court issue Declaratory Judgment under the Declaratory Judgment Act

           to determine Plaintiff’s and Defendants’ rights and duties regarding enforcement

           of Section 3.45 of the City’s Code of Ordinances; and,

     5.    That this Court enter a judgment and decree declaring that Defendants’

           enforcement, interpretation, and application of Section 3.45 of the City’s Code of

           Ordinances against Plaintiff on June 29, 2019, violated Plaintiff’s rights under

           Missouri’s Religious Freedom Restoration Act, Section 1.302, Revised Statutes of

           Missouri; and,

     6.    That this Court adjudge, decree, and declare the rights and other legal relations

           with the subject matter here in controversy, in order that such declaration shall

           have the force and effect of final judgment; and,

     7.    That this Court grant Plaintiff an award of nominal and/or compensatory damages

           against Defendant City; and,

     8.    That this Court grant Plaintiff an award of nominal and/or compensatory damages

           against Defendants LIEUTENANT PIERRE, OFFICER KIM, OFFICER

           BROWN, and DOES 1-5; and,

     9.    That this Court retain jurisdiction of this matter for the purpose of enforcing any

           Orders; and,

     10.   That this Court award Plaintiff’s costs and reasonable attorneys’ fees pursuant to

           Missouri’s Religious Freedom Restoration Act, or other applicable law; and,

     11.   That this Court grant Plaintiff such other and further relief as may be just and

           proper.

AS TO COUNT V:

                                            39
Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 40 of 46 PageID #: 40




    1.    That this Court assume jurisdiction of this matter; and,

    2.    That this Court issue a preliminary and permanent injunction restraining and

          enjoining Defendants, and all persons acting in concert or participating with

          Defendants, from enforcing The Special Events Frequently Asked Questions

          (FAQ) and City Departmental Policies in the manner Defendants enforced them

          against Plaintiff on June 29, 2019; and,

    3.    That this Court issue the requested injunctive relief without a condition of bond or

          other security; and,

    4.    That this Court issue Declaratory Judgment under the Declaratory Judgment Act

          to determine Plaintiff’s and Defendants’ rights and duties regarding enforcement

          of The Special Events Frequently Asked Questions (FAQ) and City Departmental

          Policies; and,

    5.    That this Court enter a judgment and decree declaring that Defendants’

          enforcement, interpretation, and application of The Special Events Frequently

          Asked Questions (FAQ) and City Departmental Policies against Plaintiff on June

          29, 2019, violated Plaintiff’s right to freedom of speech; and,

    6.    That this Court adjudge, decree, and declare the rights and other legal relations

          with the subject matter here in controversy, in order that such declaration shall

          have the force and effect of final judgment; and,

    7.    That this Court grant Plaintiff an award of nominal and/or compensatory damages

          against Defendant City; and,




                                           40
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 41 of 46 PageID #: 41




     8.    That this Court grant Plaintiff an award of nominal and/or compensatory damages

           against Defendants LIEUTENANT PIERRE, OFFICER KIM, OFFICER

           BROWN, and DOES 1-5; and,

     9.    That this Court retain jurisdiction of this matter for the purpose of enforcing any

           Orders; and,

     10.   That this Court award Plaintiff’s costs and reasonable attorneys’ fees pursuant to

           42 U.S.C. § 1983, 42 U.S.C. § 1988, Fed. R. Civ. P. 54, and 28 U.S.C. § 1920, or

           other applicable law; and,

     11.    That this Court grant Plaintiff such other and further relief as may be just and

           proper.

AS TO COUNT VI:

     1.    That this Court assume jurisdiction of this matter; and,

     2.    That this Court issue a preliminary and permanent injunction restraining and

           enjoining Defendants, and all persons acting in concert or participating with

           Defendants, from enforcing The Special Events Frequently Asked Questions

           (FAQ) and City Departmental Policies in the manner Defendants enforced them

           against Plaintiff on June 29, 2019; and,

     3.    That this Court issue the requested injunctive relief without a condition of bond or

           other security; and,

     4.    That this Court issue Declaratory Judgment under the Declaratory Judgment Act

           to determine Plaintiff’s and Defendants’ rights and duties regarding enforcement

           of The Special Events Frequently Asked Questions (FAQ) and City Departmental

           Policies; and,

                                            41
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 42 of 46 PageID #: 42




     5.    That this Court enter a judgment and decree declaring that Defendants’

           enforcement, interpretation, and application of The Special Events Frequently

           Asked Questions (FAQ) and City Departmental Policies against Plaintiff on June

           29, 2019, violated Plaintiff’s right to the free exercise of religion; and,

     6.    That this Court adjudge, decree, and declare the rights and other legal relations

           with the subject matter here in controversy, in order that such declaration shall

           have the force and effect of final judgment; and,

     7.    That this Court grant Plaintiff an award of nominal and/or compensatory damages

           against Defendant City; and,

     8.    That this Court grant Plaintiff an award of nominal and/or compensatory damages

           against Defendants LIEUTENANT PIERRE, OFFICER KIM, OFFICER

           BROWN, and DOES 1-5; and,

     9.    That this Court retain jurisdiction of this matter for the purpose of enforcing any

           Orders; and,

     10.   That this Court award Plaintiff’s costs and reasonable attorneys’ fees pursuant to

           42 U.S.C. § 1983, 42 U.S.C. § 1988, Fed. R. Civ. P. 54, and 28 U.S.C. § 1920, or

           other applicable law; and,

     11.   That this Court grant Plaintiff such other and further relief as may be just and

           proper.

AS TO COUNT VII:

     1.    That this Court assume jurisdiction of this matter; and,

     2.    That this Court issue a preliminary and permanent injunction restraining and

           enjoining Defendants, and all persons acting in concert or participating with them,

                                             42
Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 43 of 46 PageID #: 43




          from enforcing The Special Events Frequently Asked Questions (FAQ) and City

          Departmental Policies in the manner Defendants enforced them against Plaintiff

          on June 29, 2019; and,

    3.    That this Court issue the requested injunctive relief without a condition of bond or

          other security; and,

    4.    That this Court issue Declaratory Judgment under the Declaratory Judgment Act

          to determine Plaintiff’s and Defendants’ rights and duties regarding enforcement

          of The Special Events Frequently Asked Questions (FAQ) and City Departmental

          Policies; and,

    5.    That this Court enter a judgment and decree declaring that Defendants’

          enforcement, interpretation, and application of The Special Events Frequently

          Asked Questions (FAQ) and City Departmental Policies against Plaintiff on June

          29, 2019, violated Plaintiff’s right to due process; and,

    6.    That this Court adjudge, decree, and declare the rights and other legal relations

          with the subject matter here in controversy, in order that such declaration shall

          have the force and effect of final judgment; and,

    7.    That this Court grant Plaintiff an award of nominal and/or compensatory damages

          against Defendant City in an amount to be determined by the trier of fact; and,

    8.    That this Court grant Plaintiff an award of nominal and/or compensatory damages

          against Defendants LIEUTENANT PIERRE, OFFICER KIM, OFFICER

          BROWN, and DOES 1-5; and,

    9.    That this Court retain jurisdiction of this matter for the purpose of enforcing any

          Orders; and,

                                           43
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 44 of 46 PageID #: 44




     10.   That this Court award Plaintiff’s costs and reasonable attorneys’ fees pursuant to

           42 U.S.C. § 1983, 42 U.S.C. § 1988, Fed. R. Civ. P. 54, and 28 U.S.C. § 1920, or

           other applicable law; and,

     11.   That this Court grant Plaintiff such other and further relief as may be just and

           proper.

AS TO COUNT VIII:

     1.    That this Court assume jurisdiction of this matter; and,

     2.    That this Court issue a preliminary and permanent injunction restraining and

           enjoining Defendants, and all persons acting in concert or participating with

           Defendants, from enforcing The Special Events Frequently Asked Questions

           (FAQ) and City Departmental Policies in the manner Defendants enforced them

           against Plaintiff on June 29, 2019; and,

     3.    That this Court issue the requested injunctive relief without a condition of bond or

           other security; and,

     4.    That this Court issue Declaratory Judgment under the Declaratory Judgment Act

           to determine Plaintiff’s and Defendants’ rights and duties regarding enforcement

           of The Special Events Frequently Asked Questions (FAQ) and City Departmental

           Policies; and,

     5.    That this Court enter a judgment and decree declaring that Defendants’

           enforcement, interpretation, and application of The Special Events Frequently

           Asked Questions (FAQ) and City Departmental Policies against Plaintiff on June

           29, 2019, violated Plaintiff’s rights under Missouri’s Religious Freedom

           Restoration Act, Section 1.302, Revised Statutes of Missouri; and,

                                            44
Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 45 of 46 PageID #: 45




    6.     That this Court adjudge, decree, and declare the rights and other legal relations

           with the subject matter here in controversy, in order that such declaration shall

           have the force and effect of final judgment; and,

    7.     That this Court grant Plaintiff an award of nominal and/or compensatory damages

           against the City; and,

    8.     That this Court grant Plaintiff an award of nominal and/or compensatory damages

           against Defendants LIEUTENANT PIERRE, OFFICER KIM, OFFICER

           BROWN, and DOES 1-5; and,

    9.     That this Court retain jurisdiction of this matter for the purpose of enforcing any

           Orders; and,

    10.    That this Court award Plaintiff’s costs and reasonable attorneys’ fees pursuant to

           Missouri’s Religious Freedom Restoration Act, or other applicable law; and,

    11.    That this Court grant Plaintiff such other and further relief as may be just and

           proper.




    Respectfully submitted this 25th day of June, 2020.

                                            45
 Case: 4:20-cv-00862-CDP Doc. #: 1 Filed: 06/29/20 Page: 46 of 46 PageID #: 46




/s/ David Reese Fondren
David Reese Fondren #36340MO
Attorney at Law
7037 Holly Hills Ave.
St. Louis, MO 63123
Telephone: (636) 485-6743
Facsimile: (314) 727-4762
FondrenLegalCtr@aol.com
Local Counsel for Plaintiff


Frederick H. Nelson, Esq.
Florida Bar No.: 0990523
Lead Trial Counsel for Plaintiff
David J. Markese, Esq.
Florida Bar No.: 0105041
Co-counsel for Plaintiff
AMERICAN LIBERTIES INSTITUTE
P.O. Box 547503
Orlando, FL 32854-7503
Telephone: (407) 786-7007
Facsimile: (877) 786-3573
E-mail: rick@ali-usa.org
E-mail: dmakese@ali-usa.org
(Pending Admission Pro Hac Vice)




                                      46
